Accordingly, the proceeding in Docket No. 64346 is hereby suspended.
                However, in order to avoid this matter lingering indefinitely on this court's
                docket pending Drakulich's compliance with SCR 117(4) and (5), we
                conclude that judicial efficiency will be best served if Docket No. 64346 is
                dismissed without prejudice to the State Bar's ability to reinitiate such
                proceedings, if appropriate, upon Drakulich's reinstatement to the active
                practice of law.     CI: SCR 117(4). Further, any other disciplinary
                proceedings pending against Drakulich are suspended. SCR 117(2).
                              If he is able, Drakulich shall comply with SCR 115. SCR
                117(7). If not, the state bar shall proceed under SCR 118. SCR 117(7).
                The state bar shall effect notice of this order as required under SCR 121.1.
                Bar counsel shall provide this court with proof that notice has been served.
                              It is so ORDERED.'


                                                                 C.J.




                         lebt.                                                        , J.
                Pickering                                  Hardesty




                Parraguirre




                      'This constitutes our final disposition of these matters. Any new
                proceedings concerning Drakulich shall be docketed as a new and separate
                matter.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 19.0A
                 DOUGLAS and SAITTA, JJ., dissenting:
                           We dissent.


                                                                             J.




                                                                             J.




                 cc: David A. Clark, Bar Counsel
                      J. Thomas Susich, Chair, Northern Nevada Disciplinary Board
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Lemons, Grundy & Eisenberg
                      Perry Thompson, United States Supreme Court Admissions Office


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e